OPINION — AG — ** POLITICAL CAMPAIGNS — STATE EMPLOYEES ** EACH OF THE PROHIBITIONS ON POLITICAL ACTIVITIES OF CLASSIFIED EMPLOYEES CONTAINED IN THE ' NOTICE TO CLASSIFIED EMPLOYEES OF THE STATE OF OKLAHOMA REGARDING PARTISAN POLITICAL ACTIVITY RESTRICTED BY LAW ' ISSUED BY THE OKLAHOMA STATE PERSONNEL BOARD, REVISED 5-78 IS VALID AND CONSTITUTIONAL BECAUSE EACH IS DIRECTLY RELATED TO A COMPELLING GOVERNMENTAL INTEREST WHICH HAS BEEN RECOGNIZED AS VALID IN DECISIONS OF THE UNITED STATES SUPREME COURT. CITE: 74 Ohio St. 805 [74-805], 74 Ohio St. 818 [74-818],5 U.S.C.A. 7324(A) (ADMINISTRATIVE PROCEDURES ACT, MERIT SYSTEM, HATCH ACT, PUBLIC EMPLOYEES, FREE SPEECH) (JAMES B. FRANKS) == SEE OPINION NO. 88-604 (1988) ==